Exhibit 10.4

Mead Johnson & Company, LLC

Executive Change in Control

Severance Plan

and

Summary Plan Description



--------------------------------------------------------------------------------

Contents

 

 

Highlights

   1

Eligibility to Participate

   2

Eligibility for Severance Benefits

   3

Severance Payments and Benefits

   7

Continuation of Employee Benefits/Special Benefits

   8

Amendment and Plan Termination

   11

Additional Plan Information

   12

Section 409A

   13

Administrative Information About Your Plan

   15

Your Rights and Privileges Under ERISA

   17

Other Administrative Facts

   19

Glossary

   20



--------------------------------------------------------------------------------

Introduction and Highlights

 

Mead Johnson & Company, LLC (the “Company”) has adopted the Mead Johnson &
Company, LLC Executive Change in Control Severance Plan (the “Plan”) for
eligible executive level employees of the Company and its subsidiaries and
affiliates. The purpose of the Plan is to encourage eligible executives to
remain employed by the Company and/or its subsidiaries and affiliates and to
provide such eligible executives with additional protections in the event their
employment is terminated in connection with a Change in Control. The Company
further believes that the Plan will aid the Company in attracting and retaining
highly qualified executive level employees who are essential to its success.

This document sets out the Plan’s provisions on its “Effective Date” which is
the date of the closing of the tender offer transaction pursuant to which MJN is
split-off from Bristol Myers Squibb Company. The effectiveness of the Plan is
conditioned upon the closing of such transaction. This document serves as the
Plan’s official document and summary plan description. It replaces and
supersedes any plan document, summary, or description you may have previously
received regarding the Company’s severance benefits as they apply to you
following a change in control, other than as described herein. The Glossary at
the end of this document defines the capitalized terms used in the Plan or tells
you where in this document to find a term’s meaning. When you encounter a
capitalized term, turn to the Glossary to find its meaning.

You are eligible to receive Severance Pay and other benefits under the Plan if
(i) you are selected for participation in the Plan by the Compensation Committee
(or its designee), (ii) your employment terminates in a Qualifying Termination,
(iii) you timely sign and return an Executive Separation Agreement & General
Release, and (iv) the Executive Separation Agreement & General Release has
become effective as described below. The “Release Requirements” will be
considered satisfied as of a specified date if the requirements set forth in
paragraphs (iii) and (iv) are met as of such date.



--------------------------------------------------------------------------------

Eligibility to Participate

 

You are eligible to participate in the Plan only if (and during the period that)
your role for MJN is a Participating Executive Role.

Who Is Not Eligible to Participate

Notwithstanding any other Plan provision, you are not eligible to participate in
the Plan and will be excluded from coverage under the Plan if you are an
employee who is a party to an individual arrangement or a written employment
agreement providing severance payments other than pursuant to the Plan. You will
not be entitled to Severance Pay or other benefits under the Senior Executive
Severance Plan if you are entitled to benefits under the Plan.

 

2



--------------------------------------------------------------------------------

Eligibility for Severance Benefits

 

Right To Severance Payments And Benefits

You will be eligible to receive severance payments and benefits from the Company
as set forth in the Severance Payments and Benefits Section of this Plan if your
Termination Date occurs as the result of a Qualifying Termination. For purposes
of the Plan, your Termination Date will be considered to have occurred as the
result of a “Qualifying Termination” if your Termination Date occurs during the
Protected Period for any one or more of the following reasons:

 

(A) Your employment is terminated involuntarily by the Company other than for
Cause; or

 

(B) You voluntarily terminate your employment for Good Reason.

To qualify for severance payments and benefits under the Plan upon voluntary
termination for Good Reason, you must notify the Company in writing of
termination for Good Reason, specifying the event constituting Good Reason,
within 90 days after you first become aware of the event that you believe
constitutes Good Reason. Failure for any reason to give written notice of
termination of employment for Good Reason in accordance with the foregoing will
be deemed a waiver of the right to terminate your employment for that Good
Reason event. The Company will have a period of 30 days after receipt of your
notice in which to cure the Good Reason. If the Good Reason is cured within this
period, you will not be entitled to severance payments and benefits under the
Plan. If the Company waives its right to cure or does not, within the 30 day
period, cure the Good Reason, you may terminate your employment for Good Reason
within 30 days following the earlier of the date on which the Company waives its
right to cure or the end of the cure period. If you do not terminate your
employment within such 30 day period, you will waive your right to terminate
your employment for that Good Reason event.

 

3



--------------------------------------------------------------------------------

Ineligibility for Severance Benefits

Notwithstanding any other provision of the Plan, you will not be eligible for
severance payments and benefits under the Plan if your Termination Date occurs
for any reason other than a Qualifying Termination, including if your
Termination Date occurs as the result of any of the following:

Voluntary termination or voluntary retirement other than for Good Reason;

Mandatory retirement from employment in accordance with Company policy or
statutory requirements;

Disability (as defined in the Company’s Long-Term Disability Plan);

For Cause; or

Termination other than during the Protected Period.

Cause

“Cause” means the following

 

(A) Willful and continued failure by you to substantially perform your duties
with the Company or MJN (except where the failure results from incapacity due to
Disability) for a period of 30 consecutive days after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties;

 

(B) Willful engaging by you in conduct which is demonstrably and materially
injurious to the Company or its subsidiaries or affiliates, monetarily or
otherwise;

 

(C) You are convicted of, or have entered a plea of nolo contendere to, a
felony.

For purposes of paragraphs (A) and (B) next above, no act, or failure to act, on
your part shall be deemed “willful” unless done, or omitted to be done, by you
not in good faith and without reasonable belief that your act, or failure to
act, was in the best interest of the Company. “Cause” will be interpreted by the
Compensation Committee (or its designee) in its sole discretion and such
interpretation will be conclusive and binding on all parties.

Good Reason

“Good Reason” means the occurrence of any one or more of the following events
which occur without your express written consent:

 

(A) the assignment to you of any duties materially inconsistent with your status
as an officer of MJN (e.g., no longer reporting to the CEO) or a substantial
adverse alteration in the nature or status of your authorities, duties or
responsibilities from those in effect immediately prior to the Change in Control
(e.g., reduction in signing authority);

 

(B) a material adverse change in your reporting relationships;

 

(C) a material reduction by the Company in your base salary or bonus from the
levels in effect immediately prior to a Change in Control or as the same may be
increased from time to time after a Change in Control;

 

(D)

the relocation of your principal place of employment to a location more than 50
miles from the location of such place of employment immediately prior to a
Change in Control, except for required travel on the Company’s business to an
extent substantially

 

4



--------------------------------------------------------------------------------

 

consistent with your business travel obligations prior to the Change in Control
or, if you have consented to a relocation, the failure by the Company to provide
you with all of the benefits of the Company’s relocation policy as in operation
immediately prior to a Change in Control;

 

(E) the failure of the Company to pay to you any material amount or portion of
your compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date on which such compensation was due; or

 

(F) the failure by the Company to continue in effect any compensation or benefit
plan which is material to your compensation and in which you participated
immediately prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change in Control.

Change in Control

For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
upon the first to occur of any of the following:

(A) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (a “Person”) shall
have become the direct or indirect beneficial owner of thirty percent (30%) or
more of (i) the then outstanding shares of common stock of MJN (the “Outstanding
MJN Common Shares”) or (ii) the combined voting power of the then outstanding
voting securities of MJN entitled to vote generally in the election of directors
(the “Outstanding MJN Voting Securities”)(other than, in each case, in
connection with a merger or consolidation as a result of which (1) MJN becomes a
direct or indirect wholly-owned subsidiary of a holding company, (2) the direct
or indirect holders of the common stock and the voting securities of such
holding company immediately following the transaction are substantially the same
as the holders of the Outstanding MJN Common Shares and the Outstanding MJN
Voting Securities, as the case may be, immediately prior to the transaction, and
(3) immediately following the transaction no Person is the beneficial owner,
directly or indirectly, of thirty percent (30%) or more of the common stock or
the voting securities of such holding company);

(B) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar transaction involving MJN or any of its subsidiaries,
the sale or other disposition of all or substantially all of the assets of MJN
and its subsidiaries (taken as a whole), or the acquisition of assets or stock
of another entity by MJN or any of its subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding MJN Common Shares and the Outstanding MJN
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity surviving or resulting from such Business Combination
(including an entity that, as a result of such transaction, owns all or
substantially all of the common stock or the voting securities of MJN or all or
substantially all of MJN’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding MJN Common
Shares and the Outstanding MJN Voting Securities, as the case may be, (ii) no
Person (excluding MJN or any employee benefit plan (or related trust) of MJN or
such entity surviving or resulting

 

5



--------------------------------------------------------------------------------

from such Business Combination) beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) of the
entity surviving or resulting from such Business Combination (or any parent
thereof) or the combined voting power of the then outstanding voting securities
of such entity (or any parent thereof) entitled to vote generally in the
election of members of the board of directors (or, for a non-corporate entity,
equivalent governing body) and (iii) at least a majority of the members of the
board of directors (or, for a non-corporate entity, equivalent governing body)
of the entity surviving or resulting from such Business Combination (or any
parent thereof) were members of the MJN Board at the time of the execution of
the initial agreement or action of the MJN Board providing for such Business
Combination;

(C) The stockholders of MJN approve a plan of complete liquidation or
dissolution of MJN; or

(D) There shall have been a change in the composition of the MJN Board within a
two (2) year period such that a majority of the MJN Board does not consist of
directors who were serving at the beginning of such period together with
directors whose initial nomination for election by MJN stockholders or, if
earlier, initial appointment to the MJN Board was approved by the vote of
two-thirds of the directors then still in office who were in office at the
beginning of the two (2) year period together with the directors who were
previously so approved (either by a specific vote of approval or by approval of
MJN’s proxy statement in which such person was named as a nominee for election
as a director).

 

6



--------------------------------------------------------------------------------

Severance Payments and Benefits

 

Cash Severance Payments

If your Termination Date occurs as the result of a Qualifying Termination, then,
subject to the terms and conditions of the Plan, you will be entitled to a cash
severance benefit (“Severance Pay”) in accordance with the following:

 

Tier

  

Amount of Severance Pay

Tier 1 (Chief Executive Officer)    Three times Base Salary and Bonus Tier 2
(Management Committee))    Two times Base Salary and Bonus Tier 3 (Designated
eligible employees not in Tier 1 or Tier 2)    One times Base Salary and Bonus

Payments of Severance Pay will be made in a lump sum as of the date that is 60
days after your Termination Date (the “Payment Start Date”) provided that the
Release Requirements are satisfied as of such date. If the Release Requirements
are not satisfied as of the Payment Start Date, you will not receive any
Severance Pay (or other benefits) under the Plan.

Notwithstanding the foregoing, if a payment of Severance Pay is a direct payment
or a substitute or replacement for a right to payment that constitutes
nonqualified deferred compensation within the meaning of Code Section 409A,
including, to the extent applicable, amounts payable under the Senior Executive
Severance Plan or another plan or agreement between the employee and the Company
(the “Protected Amount”) and if the Protected Amount is payable upon termination
of employment, and if a Change in Control does not constitute a change in
control event within the meaning of Code Section 409A, then the Severance Pay
shall be paid at the same time and in the same form as the Protected Amount.

No Duplication of Benefits/No Substitution

Nothing in the Plan, a change in control plan or agreement, an offer letter or
letter agreement from the Company or any of its subsidiaries or affiliates, a
prevailing practice of the Company or any of its subsidiaries or affiliates, or
any oral statement made by or on behalf of the Company or any of its
subsidiaries or affiliates will entitle you to receive duplicate benefits in
connection with a voluntary or involuntary termination of employment. For
example, you are not eligible for payments and benefits under both this Plan and
a change in control letter agreement between you and the Company. The Company’s
obligation to make payments under the Plan will be expressly conditioned upon
you not receiving duplicate payments. In addition, if you are entitled to
Severance Pay under the Plan, you will not receive payment of your Bonus for the
year in which your Termination Date occurs.

To the extent that any amounts would otherwise be payable (or benefits would
otherwise be provided) to an employee under another plan of the Company or its
subsidiaries or affiliates or an agreement with an employee and the Company or
its subsidiaries or affiliates, including a change in control plan or agreement,
an offer letter or letter agreement, or to the extent that an employee who is
eligible for benefits under the Plan moves between Tiers, and to the extent that
such other payments or benefits or the severance payments and benefits provided
under this Plan are subject to Code Section 409A, the Plan shall be administered
to ensure that no payment or benefit under the Plan will be (i) accelerated in
violation of Code Section 409A or (ii) further deferred in violation of Code
Section 409A.

 

7



--------------------------------------------------------------------------------

Continuation of Employee Benefits/Special Benefits

 

During your Severance Pay Period (and from and after your Termination Date), you
are not considered an employee of the Company or any of its subsidiaries or
affiliates for any purpose — including eligibility under any Company employee
benefit plan. The following benefits, however, will continue to be available as
outlined below:

Health Care Plans

If you and your dependents were enrolled in the Company’s medical and/or dental
plan on your Termination Date, this coverage will continue until the end of the
month in which you are no longer employed with the Company. At termination of
employment, you and your enrolled eligible dependents will be offered the
opportunity to elect to continue your current plan coverage beyond the end of
the month in which you are no longer employed with the Company under one of two
options. The option that applies to you will depend upon whether or not the
Release Requirements have been satisfied as of the Payment Start Date.

Option I applies to you if the Release Requirements are satisfied as of the
Payment Start Date. Under Option I, your eligibility for Company subsidized
medical and/or dental plan coverage will continue for you and your family until
the earliest of (i) the end of your Severance Pay Period, (ii) the date you
begin new employment, or (iii) the date that COBRA coverage would otherwise end
by its terms, provided, in any case, that you timely elect COBRA continuation
coverage for you and your family on the forms provided to you. (Option I
continuation coverage is COBRA continuation coverage, but its cost is subsidized
by the Company to the same extent as coverage for similarly situated active
employees and their families from time to time.) Please remember that your
eligible dependents will be able to continue their medical and/or dental
coverage under Option I only if you are also entitled to continue coverage under
this option.

Option II applies to you if the Release Requirements are not satisfied as of the
Payment Start Date. Option II provides for the continuation of medical and/or
dental plan coverage as required under COBRA. Under COBRA you are required to
pay the full cost of coverage for you and your covered dependents plus a 2%
administrative fee. The COBRA continuation period begins as of the first day
following the month in which your Termination Date occurs. As with Option 1, you
are only entitled to COBRA continuation coverage if you timely elect the
coverage on forms provided to you.

If Option I applies to you, then after your Company-subsidized continuation
coverage ends, you can continue COBRA coverage, if any. In any event, any
medical and/or dental coverage that continues during your Severance Pay Period
is also applied toward the maximum continuation period and does not extend the
COBRA continuation coverage period.

Detailed information about the two benefit continuation options described above
will be mailed to your home at the time of termination.

Note that if you are eligible for severance benefits but not eligible to
retire1, you may qualify for the “Rule of 70” benefits under the group health
plan. More information regarding this benefit is included in the summary plan
description for the health plan.

 

1

To be eligible to retire, you must be at least age 55 with 10 years of service
or age 65.

 

8



--------------------------------------------------------------------------------

Life Insurance

Your level of employee life insurance coverage as of your Termination Date will
continue at the same level until the end of the month in which your Termination
Date occurs. Thereafter, if the Release Requirements are satisfied by the
Payment Start Date, Company-provided life insurance coverage equal to one times
your Base Salary at your Termination Date will be continued until the earlier of
(i) the end of your Severance Pay Period or (ii) the date you begin new
employment.

If you are have survivor income coverage or dependent life insurance coverage
under the Company’s life insurance plan as of your Termination Date, that
coverage will end on the last day of the month in which your Termination Date
occurs. When your employment terminates, you may have the opportunity to elect
to convert all or part of any terminating life insurance coverage to an
individual policy with the insurer. Those conversion rights, if any, are
determined under the terms of the life insurance plan.

Employee Assistance Program (EAP)

You may continue to participate in the Company’s employee assistance program
(EAP) during the Severance Pay Period, as long as you remain eligible for
benefits under the Company’s medical plan. If you elect COBRA continuation
coverage, you may continue to participate in the EAP. You will receive
additional information regarding participation at the time of your termination.

Outplacement

You will be eligible for outplacement services in accordance with the Company’s
outplacement services that are in effect for employees at your level as of your
Termination Date for up to 12 months following your Payment Start Date;
provided, however, that no outplacement services will be provided unless the
Release Requirements are satisfied as of your Payment Start Date.

Financial Planning Assistance

You will be eligible for financial planning assistance up to a maximum $15,000;
provided, however, that no financial planning assistance will be provided unless
the Release Requirements are satisfied as of your Payment Start Date. Any
expenses that you incur for financial planning assistance must be incurred
within the first twelve months following your Termination Date.

Expatriation/Repatriation Benefits

You will be entitled to expatriation and/or repatriation benefits in accordance
with the Company’s Expatriate policy for a period of three months following your
Termination Date.

Supplemental Retirement Benefit

You will be entitled to a lump sum cash payment (the “Supplemental Retirement
Benefit”) in an amount equal to the difference between:

 

(A) the accrued benefit to which you would have been entitled under the
Retirement Plan as of your Termination Date if your Severance Pay had been taken
into account as Final Average Compensation under the Retirement Plan for the
Severance Pay Period; minus

 

(B) your accrued benefit under the Retirement Plan determined as of your
Termination Date.

All determinations of your accrued benefit under the Retirement Plan and/or the
benefit to which you would have been entitled under the Retirement Plan taking
into account the foregoing

 

9



--------------------------------------------------------------------------------

provisions shall be determined in accordance with the terms of the Retirement
Plan, including by application of any actuarial assumptions applicable under the
Retirement Plan. The Supplemental Retirement Benefit will be made in a lump sum
as of the date that is 60 days after the Payment Start Date provided that the
Release Requirements are satisfied as of such date. If the Release Requirements
are not satisfied as of the Payment Start Date, you will not receive the
Supplemental Retirement Benefit (or Severance Pay or any other benefits) under
the Plan.

Other Benefits

Accrued and unused vacation days (including banked vacation), long-term
performance awards, vesting and exercising of stock options, vesting of
restricted stock and restricted stock units, and bonus payments will be
determined in accordance with the applicable Company plans, programs and/or
policies. All other benefits coverage and eligibility to participate in the
Company’s benefit plans will end as of your Termination Date except as otherwise
expressly provided by the terms of the applicable benefit plans

Notwithstanding the foregoing, if you are entitled to Severance Pay under the
Plan, you will not receive payment of any portion of your Bonus for the year in
which your Termination Date occurs.

The benefits that will end include, but are not limited to:

Contributions to the Dependent Care Reimbursement Account;

Contributions to the Company’s Retirement Savings Plan;

Earning additional service for vesting and benefit accrual purposes under the
Company’s Retirement Plan; and

Participation in the Company’s disability plans.

 

10



--------------------------------------------------------------------------------

Amendment and Plan Termination

 

The Company reserves the right to terminate or amend the Plan, in whole or in
part, at any time in the Company’s sole discretion. The Company reserves the
right to implement changes even if the changes have not been reprinted or
substituted in this document. Notwithstanding the foregoing, the Plan may not be
amended during the Protected Period in a manner that reduces payments or
benefits to be provided to any person who was eligible to participate in the
Plan on the date of a Change in Control.

 

11



--------------------------------------------------------------------------------

Additional Plan Information

 

Employment Status

 

The Plan does not constitute a contract of employment, and nothing in the Plan
provides or may be construed to provide that participation in the Plan is a
guarantee of continued employment with the Company or any of its subsidiaries of
affiliates.

Withholding of Taxes

 

The Company will withhold from any amounts payable under the Plan all Federal,
state, local or other taxes that are legally required to be withheld from your
severance payments.

No Effect on Other Benefits

 

Neither the provisions of this Plan nor the severance payments and benefits
provided for under the Plan will reduce any amounts otherwise payable to you
under any incentive, retirement, stock option, stock bonus, stock ownership,
group insurance or other benefit plan.

Validity and Severability

 

The invalidity or unenforceability of any provision of the Plan will not affect
the validity or enforceability of any other provision of the Plan, which will
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction will not invalidate that provision, or render it unenforceable, in
any other jurisdiction.

Unfunded Obligation

 

All severance payments and benefits under the Plan constitute unfunded
obligations of the Company. Severance payments will be made, as due, from the
general funds of the Company. The Plan constitutes solely an unsecured promise
by the Company to provide severance benefits to you to the extent provided in
the Plan. For avoidance of doubt, any medical, dental or life insurance coverage
to which you may be entitled under the Plan will be provided under other
applicable employee benefit plans of the Company.

Type of Plan and Governing Law

 

This plan is designed to qualify as a severance pay arrangement within the
meaning of Section 3(2)(B)(i) of ERISA and is intended to be excepted from the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of ERISA and is intended to meet the descriptive requirements
of a plan constituting a “severance pay plan” within the meaning of the
regulations published by the Secretary of Labor. The Plan and all rights under
it will be governed and construed in accordance with ERISA and, to the extent
not preempted by Federal law, with the laws of the state of Illinois.

 

12



--------------------------------------------------------------------------------

Section 409A

 

Exemption

It is intended that payments of Severance Pay under the Plan will be exempt from
Code Section 409A to the extent payments (i) do not exceed two times the lesser
of (1) the employee’s total annual compensation based on the employee’s annual
rate of pay for the prior taxable year (adjusted for any increase that was
expected to continue indefinitely) or (2) the limitation under Code
Section 401(a)(17) for the year in which the employee has a separation from
service within the meaning of Code Section 409A and Treasury regulation
Section 1.409A-1(h) ($245,000 in 2010 (2x = $490,000)), and (ii) are paid in
full no later than December 31 of the second year following a separation from
service or to the extent that such payments otherwise fit within an exemption
provided by Code Section 409A or applicable guidance. Similarly, other benefits
provided under the Plan are intended to be exempt from Code Section 409A to the
extent an exemption is applicable.

Specified Employees

In general, Code Section 409A prohibits certain payments of nonqualified
deferred compensation (within the meaning of Code Section 409A) to “Specified
Employees” (generally defined as an officer of the Company who is one of the top
50 highest paid employees as determined by the Company) within 6 months
following the Specified Employee’s separation from service. This rule does not
apply to amounts which are exempt from the requirements of Code Section 409A. To
comply with this rule and notwithstanding any other provision of the Plan to the
contrary, if any payment or benefit under the Plan is subject to Code
Section 409A, and if such payment or benefit is to be paid or provided on
account of the employee’s Termination Date and if the employee is a Specified
Employee (within the meaning of Code Section 409A(a)(2)(B)) and if any such
payment or benefit is required to be made or provided prior to the first day of
the seventh month following the employee’s Termination Date, such payment or
benefit shall be delayed until the first day of the seventh month following the
employee’s separation from service and shall at that time be paid on a lump sum
(or, in the case of a non-cash benefit, shall be provided in a manner that is
consistent with Code Section 409A). Any amount that would have been paid or
provided during this six month period will be paid on the first business day of
the seventh month following the separation from service, or, if earlier, the
date of the individual’s death.

Statement of Intent

To the fullest extent possible, amounts and other benefits payable under the
Plan are intended to be exempt from the definition of “nonqualified deferred
compensation” under Code Section 409A in accordance with one or more exemptions
available under the final Treasury regulations promulgated under Code
Section 409A. To the extent that any such amount or benefit is or becomes
subject to Code Section 409A, this Plan is intended to comply with the
applicable requirements of Code Section 409A with respect to those amounts or
benefits so as to avoid the imposition of taxes and penalties. This Plan will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent.

If you notify the Company (specifying the reasons for your position) that you
believe that any provision of this Plan or of any payment to be made or benefit
granted under this Plan would cause you to incur any additional tax, penalty or
interest under Code Section 409A and if the Company concurs, or if the Company
(without any obligation whatsoever to do so) independently makes such a
determination, the Company will, after consulting with you and to the extent
permitted by law, reform the provision to try to comply with Code Section 409A
or to be exempt from Code Section 409A to the extent possible without thereby
creating other liability, including liability for any other Plan participant.
The Company in its sole discretion may modify the timing of payments and
benefits under the Plan for the sole purpose of exempting those payments and

 

13



--------------------------------------------------------------------------------

benefits from Code Section 409A. To the extent that any payment or benefit under
the Plan is modified to comply with Code Section 409A or to be exempt from Code
Section 409A, the modification or exemption will be made in good faith and will,
to the maximum extent reasonably possible, maintain the original intent and
economic benefit to you and the Company of the applicable payment or benefit
without violating the provisions of Code Section 409A.

In no event whatsoever will the Company be liable for any additional tax,
interest or penalties that may be imposed on you by Code Section 409A or any
damages for failing to comply with Code Section 409A.

Assignment

 

The Plan will inure to the benefit of and will be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount is still
payable to you under the Plan had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
the Plan to your estate. Your rights under the Plan will not otherwise be
transferable or subject to lien or attachment.

Other Benefits

 

Nothing in this document is intended to guarantee that benefit levels or costs
will remain unchanged in the future in any other plan, program or arrangement of
the Company. The Company and its affiliates and subsidiaries reserve the right
to terminate, amend, modify, suspend, or discontinue any other plan, program or
arrangement of the Company or its subsidiaries or affiliates in accordance with
the terms of that plan, program or arrangement and applicable law.

Oral Statements

 

The provisions of this document supersede any oral statements made by any
employee, officer, or Board member of the Company or any of its subsidiaries or
affiliates regarding eligibility, severance payments and benefits.

Successors and Assigns

 

This Plan will be binding upon and inure to the benefit of the Company and its
successors and assigns and will be binding upon and insure to the benefit of you
and your legal representatives, heirs and legatees.

 

14



--------------------------------------------------------------------------------

Administrative Information About Your Plan

 

Employer Identification Number

 

The Company’s employer identification number is 35-1140848.

Claim for Benefits

 

If you believe that you are entitled to payments and benefits under the Plan
that are not provided to you, or you disagree with any other action taken by the
Plan Administrator with respect to the Plan, then you may submit a claim to the
Plan Administrator in writing. A claim must be made in writing and submitted
within 6 months of your Termination Date. In the event you make a claim for
benefits beyond 6 months of your Termination Date, then you are expressly
precluded from receiving any severance payments and/or benefits under the Plan.

Claims Review Procedures

You will be notified in writing by the Plan Administrator if your claim under
the Plan is denied.

If a claim for benefits under the Plan is denied in full or in part, you* may
appeal the decision to the Plan Administrator.

To appeal a decision, you* must submit a written document through the U.S.
Postal Service or other courier service appealing the denial of the claim within
60 days after you receive notice of the claim denial described above. You* may
also include information or other documentation in support of your claim.

You* will be notified of a decision within 90 days (which may be extended to 180
days, if required) of the date your appeal is received. This notice will include
the reasons for the denial and the specific provision(s) on which the denial is
based, a description of any additional information needed to resubmit the claim,
and an explanation of the claims review procedure. If the Plan Administrator
requires an extension of time to respond to your appeal, you* will receive
notice of the reason for the extension within the initial 90-day period and a
date by which you can expect a decision.

If the original denial is upheld on first appeal, you* may request a review of
this decision. You* may submit a written request for reconsideration to the Plan
Administrator (as listed on the last page of this Section) within 60 days after
receiving the denial.

You* can review all plan documents in preparing your appeal and you* may have a
qualified person represent you* during the appeal process. Any documents or
records that support your position must be submitted with your appeal letter.

The case will be reviewed, and you* will receive written notice of the decision
within 60 days (which may be extended to 120 days, if required). The written
notice will include the specific reasons for the decision and specific reference
to the Plan provision(s) on which the decision is based.

Any decision on final appeal will be final, conclusive and binding upon all
parties. If the final appeal is denied, however, you will be advised of your
right to file a claim in court. It is the

 

 

* Or your duly authorized representative.

 

15



--------------------------------------------------------------------------------

Company’s intent that in any challenge to a denial of benefits on final appeal
under these procedures, the court of law or a professional arbitrator conducting
the review will apply to a deferential (“arbitrary and capricious”) standard and
not a de novo review.

Legal Action

You may not bring a lawsuit to recover benefits under the Plan until you have
exhausted the internal administrative process described above. No legal action
may be commenced at all unless commenced no later than 1 year following the
issuance of a final decision on the claim for benefits, or the expiration of the
appeal decision period if no decision is issued. This one-year statute of
limitations on suits for all benefits will apply in any forum where you may
initiate such a suit.

Plan Administrator

 

The administration of the Plan is the responsibility of the Plan Administrator.
The Plan Administrator has the discretionary authority and responsibility for,
among other things, determining eligibility for benefits and construing and
interpreting the terms of the Plan. In addition, the Plan Administrator has the
authority, at its discretion, to delegate its responsibility to others. The
chart at the end of this Section contains the name and address of the Plan
Administrator. Notwithstanding the foregoing, if and to the extent required by
applicable law, the rules of any applicable securities exchange on which the
shares of MJN common stock is traded or MJN’s by-laws or articles of
incorporation, the Plan will be administered by the MJN Board or the
Compensation Committee.

 

16



--------------------------------------------------------------------------------

Your Rights and Privileges Under ERISA

 

As a participant in the Plan, you are entitled to certain rights and protection
under Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA provides
that you shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Company’s offices and at other specified
locations all documents governing the plan filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating certain rights for you, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate your plan, called “fiduciaries” of the plan, have a duty to
do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the plan’s decision or lack thereof concerning the qualified
status of a medical child support order, you may file suit in a Federal court.

If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest

 

17



--------------------------------------------------------------------------------

office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-EBSA (3272) or accessing their website at
http://www.dol.gov/ebsa.

 

18



--------------------------------------------------------------------------------

Other Administrative Facts

 

 

Severance Plan Name of Plan    Mead Johnson & Company, LLC Executive Change in
Control Severance Plan, a component plan of the Mead Johnson & Company, LLC
Welfare Benefit Plan Type of Plan    “Welfare” plan Plan Records    Kept on a
calendar-year basis Plan Year    January 1 – December 31 Plan Funding    Company
provides severance benefits from general assets. Plan Sponsor    Mead Johnson &
Company, LLC Plan Number    501

Plan Administrator

and Named Fiduciary

  

Mead Johnson & Company, LLC

2701 Patriot Blvd.

4th Floor

Glenview, IL 60026

Agent for

Service of Legal

Process on the Plan

  

Mead Johnson & Company, LLC

c/o Senior Vice President and General Counsel

2701 Patriot Blvd.

4th Floor

Glenview, IL 60026

Trustee    Not applicable Insurance Company    Not applicable

 

19



--------------------------------------------------------------------------------

Glossary

 

It is important to know about the following terms as they apply to the Plan.

 

Base Salary    Your annual base rate of salary in effect as of your Termination
Date (determined without regard to any reduction in your rate of base salary
under circumstances that constitute an event of Good Reason), including salary
reductions under Code Sections 132(f), 125, 137, or 401(k), and excluding
overtime, bonuses, income from stock options, stock grants, dividend
equivalents, benefits-in-kind, allowances (including, but not limited to, car
values, vacation bonuses, food coupons) or other incentives, and any other forms
of extra compensation. No foreign service or expatriate allowances shall be
included in determining base salary or the amount of severance payments payable
under the Plan. Board    The Board of Directors of the Company. Bonus    Your
target annual incentive bonus for the year in which your Termination Date occurs
as determined under the Company’s annual incentive bonus plan (and determined
without regard to any reduction in your target annual bonus under circumstances
that constitute an event of Good Reason). Business Combination    Business
Combination is defined on page 5 in the Eligibility for Benefits Section, under
the subheading “Change in Control”. Cause    Cause is defined on page 4 in the
Eligibility For Severance Benefits Section, under the subheading, “Cause”.
Change in Control    Change in Control is defined on page 5 in the Eligibility
for Severance Benefits Section, under the subheading “Change in Control”. COBRA
   The continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, a amended. It is a federal law allowing certain
individuals, under certain circumstances, to continue group health coverage that
would otherwise end due to certain qualifying events, including termination of
employment. Code    The Internal Revenue Code of 1986, as amended, which is the
Federal tax code. Company    Mead Johnson & Company, LLC. Compensation Committee
   The Compensation Committee of the MJN Board. Disability    Disability is
defined on page 4 in the Eligibility for Severance Benefits Section, under the
subheading “Ineligibility for Severance Benefits”. Effective Date    Effective
Date is defined on page 1 in the Introduction and Highlights Section. ERISA   
The Employee Retirement Income Security Act of 1974, as amended, which is a
Federal employee benefits law.

 

20



--------------------------------------------------------------------------------

Executive Separation Agreement

& General Release

   An Executive Separation Agreement & General Release in a form determined by
the Company which an employee is required to execute and which must become
effective as a condition of severance pay and benefits under the Plan. The
Agreement will include, but is not limited to: a general release of claims
against the Company, its subsidiaries, its affiliates and their respective
officers, directors, employees and agents; certain restrictive covenants and
obligations including, but not be limited to, non-competition and
non-solicitation covenants for a period of one-year following the Termination
Date; and agreements not to make use of confidential or proprietary information
of the Company, its subsidiaries or its affiliates, not to disparage or
encourage or induce others to disparage the Company, its subsidiaries or its
affiliates or their respective products, and to cooperate with the Company, its
subsidiaries and its affiliates concerning legal matters. Good Reason    Good
Reason is defined on page 4 in the Eligibility for Severance Benefits Section,
under the subheading “Good Reason”. MJN    Mead Johnson Nutrition Company. MJN
Board    The Board of Directors of MJN. Outstanding MJN Common Shares   
Outstanding MJN Common Shares is defined on page 5 in the Eligibility for
Benefits Section, under the subheading “Change in Control”. Outstanding MJN
Voting Securities    Outstanding MJN Voting Stock is defined on page 5 in the
Eligibility for Benefits Section, under the subheading “Change in Control”.
Payment Start Date    Payment Start Date is defined on page 7 in the Severance
Payments and Benefits Section, under the subheading “Cash Severance Payments”.
Person    Person is defined on page 7 in the Eligibility for Benefits Section,
under the subheading “Change in Control”. Plan    The Mead Johnson & Company,
LLC Executive Change in Control Severance Plan, as set forth in this document
and as it may be amended from time to time. Protected Amount    Protected Amount
is defined on page 7 in the Severance Payments and Benefits Section, under the
subheading “Cash Severance Payments”. Protected Period    The two year period
beginning on the date of a Change in Control. Qualifying Termination   
Qualifying Termination is defined on page 3 in the Eligibility for Severance
Benefits Section, under the subheading “Right to Severance Payments and
Benefits”. Release Requirements    Release Requirements is defined on page 1 in
the Introduction and Highlights Section. Retirement Plan    The Mead Johnson &
Company, LLC Retirement Plan. Retirement Savings Plan    The Mead Johnson &
Company, LLC Retirement Savings Plan. Senior Executive Severance Plan    Mead
Johnson & Company, LLC Senior Executive Severance Plan.

 

21



--------------------------------------------------------------------------------

Severance Pay    Severance Pay is the cash severance benefits to which you are
entitled under the Plan, as described in the Severance Payments and Benefits
Section, under the subheading “Cash Severance Payments”. Severance Pay Period   
The number of years (or years and months) of Base Salary and Bonus included in
your Severance Pay (i.e., 3 years for Tier 1, 2 years for Tier 2, and one year
for Tier 3). Specified Employee    Specified Employee is defined on page 13 in
the Section 409A Section, under the subheading “Specified Employees”.
Supplemental Retirement Benefit    Supplemental Retirement Benefit is defined on
page 9 in the Severance Payments and Benefits Section, under the subheading
“Supplemental Retirement Benefit”. Termination Date    The date on which your
employment with the Company, its subsidiaries and its affiliates terminates for
any reason. To the extent that any payments or benefits under the Plan are
subject to Code Section 409A, the determination of whether your Termination Date
has occurred (or whether you have otherwise had a termination of employment)
shall be made in accordance with the provisions of Code Section 409A and the
guidance issued thereunder without application of any alternative levels of
reductions of bona fide services permitted thereunder.

 

22